DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 23 Jun 2022. These drawings are unacceptable. These drawings contain new matter, as the specification as originally filed describes the cooling tank having an intake port at an under side thereof and a delivery port at a bottom side thereof. The drawings as amended show the intake port 3071 at an upper side of the cooling tank. This is inconsistent with the original specification and the current claims.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the intake port at an under side of the cooling tank of claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2012/0167733, previously cited) in view of Christ et al (US 2003/0047177, previously cited), De Bosscher (EP 2564965, previously cited) and Pietsch (US 2013/0206126, previously cited).
Regarding claim 1, Lee teaches a slicing method for an ingot comprising the steps of setting an ingot on an ingot-feeding device (fig 5; ingot attached to unlabeled lowering device), descending the ingot by the ingot-feeding device (indicated by downward arrow in fig 5) such that the ingot is contacted by a diamond wire (1), and beginning to slice the ingot after the ingot is descended to a cooling tank (4) to begin to slice the ingot (fig 3; [0027]). 
Lee does not teach the ingot is wrapped with a resin layer. Christ teaches a slicing method for an ingot wherein the ingot (11) is wrapped with a resin layer (12) prior to slicing (fig 1; [0024]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to wrap a resin layer around the ingot of Lee in order to prevent excessive kerf loss as taught by Christ ([0010]).
Lee does not teach loosening the diamond wire such that the ingot is surrounded by the diamond wire, tightening the diamond wire to begin the slice, or increasing a slicing speed gradually while the resin layer is sliced. De Bosscher teaches a slicing method for in ingot which includes loosening a diamond wire (12) synchronously such that the workpiece is surrounded with the diamond wire (fig 3; [0060] wire is extended to surround the workpiece) and tightening the diamond wire to begin to slice the ingot ([0061]) such that slicing speed is increased gradually while the resin layer (resin layer taught by teachings of Crist) wrapping the ingot is sliced (due to the described tightening of the wire after initially being loose; [0061]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to loosen the diamond wire of Lee such that the ingot is surrounded with the diamond wire and subsequently tighten the diamond wire to begin to slice the ingot, as the larger contact length provides increased cutting force as taught by De Bosscher ([0064]).
While Lee further teaches circulating the cooling fluid in the cooling tank ([0027]) Lee does not explicitly teach increasing a circulated speed of the cooling fluid in the tank while the ingot is sliced. Pietsch teaches a slicing method for an ingot wherein a circulating speed of cooling fluid is increased while the ingot is sliced ([0043]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to increase a circulated speed of the cooling fluid in the cooling tank of Lee while the ingot is sliced so that the cooling is increased as the wire engagement length increases as taught by Pietsch ([0043]). 
Regarding claim 2, Lee, as modified, teaches all the limitations of claim 1 as described above. De Bosscher further teaches the loosening and tightening of the diamond wire is controlled by a movement of a movable roller (11; [0056]). 
Regarding claim 5, Lee, as modified, teaches all the limitations of claim 1 as described above. Lee further teaches the cooling tank comprises an intake port and a delivery port (intake at bottom of tank, and delivery through element 6) and the ports are opened at the beginning of slicing the resin layer such that the cooling fluid is circulated in the cooling tank ([0027]; fluid is flowing during the entire cutting process, including the beginning).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al (US 9073235, previously cited) in view of De Bosscher (EP 2564965, previously cited).
Regarding claim 7, Tagami teaches a slicing apparatus for an ingot, comprising: an ingot-feeding device (3) operable to control an ingot to move in a vertical direction (fig 1; arrow a); a wire (1) disposed below the ingot-feeding device and provided with a roller (2c); and a cooling tank (7) disposed below the diamond wire and operable to cooling the ingot in the process of slicing the ingot (fig 1), wherein the cooling tank comprises an intake port (10) at an under side thereof and a delivery port (11) at a bottom side thereof (fig 1). 
Tagami does not teach the wire being a diamond wire. De Bosscher teaches a slicing apparatus for an ingot including a diamond wire ([0055]). It is obvious to select a known material known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a diamond wire as the cutting wire in Tagami, as diamond is known as known as a suitable material for the purposes of cutting as taught De Bosscher. 
Tagami does not teach the roller being a movable roller operable to control the diamond wire to be loosened or tightened. De Bosscher teaches a movable roller operable to control the diamond wire to be loosened or tightened (11; [0056]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the roller of Tagami a movable roller operable to tighten or loosen the wire in order to achieve the predictable result of adjusting the tension of the wire to control the cutting action on the workpiece as taught by De Bosscher ([0061]). 
Regarding claim 8, Tagami, as modified, teaches all the limitations of claim 7 as described above. Tagami further teaches a wire guiding wheel (2a) disposed above the cooling tank (fig 1; partially above top level of tank and fully above the bottom of tank) and operable to control a reciprocal movement of the wire (indicated by arrow b; col 4, lines 13-26; runs “both ways in left-right-direction”).
Response to Arguments
Applicant's arguments filed 23 Jun 2022 have been fully considered but they are not persuasive. Regarding the drawing amendments, applicant argues that the new drawings alleviate the previous objection without introducing new matter. Examiner respectfully disagrees, as detailed in the objection above, the intake port in the drawings is not at an underside of the cooling tank as described in the claims. 
Applicant argues that a person having ordinary skill in the art would not apply the teachings of De Bosscher to the method of Lee, as De Bosscher describes a hand-held wire saw. Examiner respectfully disagrees. De Bosscher and Lee are both in the same field of endeavor, which is abrasive wire sawing. As noted by applicant, De Bosscher recognizes the use of wire saws for semiconductor cutting ([0002]), which is the workpiece sliced in the method of Lee ([0004]). In fact, both Lee ([0005]) and De Bosscher ([0002]) are concerned with providing a precision cutting method. De Bosscher’s intended application to any different preferred workpiece does not teach away from use on a semiconductor workpiece. As the current rejection relies on De Bosscher only for teaching surrounding the workpiece with the wire prior to tightening the wire to achieve the cut, and these steps are achievable in the apparatus of Lee, the teachings of De Bosscher are clearly applicable to the method of Lee.
Applicant further argues that Lee and De Bosscher do not teach increasing a slicing speed gradually while the resin layer is sliced. However, this is taught by De Bosscher, which teaches the ingot being wrapped in a resin layer prior to slicing as detailed in the rejection above. The increase in slicing speed is achieved by the tightening of the wire described by De Bosscher as detailed in the rejection above.
Applicant further argues that De Bosscher and Lee do not teach increasing a circulated speed of the cooling fluid in the tank when the fluid is sliced. However, this is taught by the combined teachings of Lee, which teaches circulating a fluid during slicing, and Pietsch, which teaches increasing a circulating of the cooling fluid during slicing as detailed in the rejection above. 
Regarding claim 7, applicant argues that Tagami does not teach a cooling tank. Examiner respectfully disagrees. The tank 7 of Tagami is clearly a “cooling tank” as claimed, as it contains a slurry. As known in the art, slurry provides the purpose of carrying abrasive to the cut through a liquid carrier which is capable of cooling. In fact, Tagami explicitly describes the slurry (6), which is in the tank (fig 1), as containing coolant (col 8, line 64). Applicant argues that De Bosscher fails to teach many other elements of claim 7. However, these are taught by Tagami, as detailed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723